Exhibit 10.1

 
June 8, 2007


CONFIDENTIAL LETTER OF INTENT


The purpose of this Letter of Intent (“Letter”) is to set forth certain
non-binding understandings and certain binding commitments between Huaqin Zhou,
Xiaojin Wang, and Huakang Zhou (“Acquirers”) individuals with an address at 18
Kimberly Court East Hanover, NJ 07936 and Harold A. Yount, Jr., Brenda P. Yount,
Loev Corporate Filings, Inc. and David M. Loev, (hereinafter collectively
"Sellers"), individuals with addresses as to Yount’s at 205 East Roosevelt,
Boerne, Texas 78000, as to Loev Corporate Filings, Inc. 4712 Bellview St.,
Bellaire, TX 77401, and as to David M. Loev 6300 West Loop South, S. 280
Houston, TX 77401, respectively. Harold A. Yount, Jr., Brenda P. Yount, Loev
Corporate Filings, Inc. and David M. Loev shall be hereinafter collectively
referred to as the "Parties" or individually as the "Party".


The terms of the acquisition will be more particularly set forth in a purchase
agreement and one or more definitive agreements (collectively “Definitive
Agreements”) to be mutually agreed upon by the parties. This Letter outlines the
proposed transaction based on each party’s present understanding of the current
condition of the assets and business operations of Fleurs De Vie, Inc. (“FDVE”).
In particular, Acquirers understands that Sellers collectively own 1,650,000
restricted. shares of capital stock referred to herein. 105,000 free shares are
owned by Cynthia Davis, Gwen Carden, Lisa Rhoades and BFP Texas, Ltd. and such
free trading shares will be transferred to Huaqin Zhou pursuant to a separate
purchase agreement. Transfer of free trading shares will be a condition
precedent to the closing under the Definitive Agreement. Acquirers and Sellers
collectively agree that immediately after the closing, FDVE will acquire assets
and liabilities of Harbin D&C Electronic Sci-Tech Joint Stock Co., Ltd., a
Chinese Company (“Harbin”). The acquisition will be accomplished by issuing
30,000,000 of FDVE shares of common stock to owners of Harbin.


The following numbered paragraphs 1 - 4 of Part One constitute a general outline
of the proposed transaction, the purchase price, key ancillary agreements and
important conditions. The provisions shall be included in the Definitive
Agreements, but in all instances shall be subject to and contingent upon the
parties reaching agreement on the Definitive Agreements and the terms and
conditions set forth in the Definitive Agreements. The parties’ expressly state
their intention that this Letter as a whole, and paragraphs 1 - 4 of Part One in
particular, do not and shall not constitute a legal and binding obligation,
contract or agreement between any of the parties, are not intended to be an
extensive summary of all of the terms and conditions of the proposed acquisition
or the Definitive Agreements, and are subject to the approval of the Acquirers.
The parties do, however, expressly intend that paragraphs 5 - 10 of Part Two of
this Letter, upon acceptance by Sellers, FDVE and Acquirers, shall constitute
the parties’ agreements with respect to the procedures for negotiation and
preparation of the Definitive Agreements.


PART ONE: NONBINDING STATEMENT OF UNDERSTANDING


ACQUISITION OF THE STOCK. Subject to (1) the satisfactory results of a due
diligence inspection by Acquirers (as provided in paragraph 5) and the making of
any agreed upon adjustments to the acquisition price reflecting the assets,
liabilities (both known and contingent), finances and business operations of
FDVE, and (2) also subject to the conditions, agreements and undertakings
referred to below in this Letter, Acquirers will purchase 1,650,000 shares of
the issued and outstanding capital stock of FDVE from Sellers and 105,000 shares
from the owners of free trading shares. Acquirers will purchase the capital
stock from Sellers and owners of free trading shares for a total purchase price
of $600,000.00 (“Purchase Price”), subject to the provisions of this Letter.
$600,000.00 of the Purchase Price will be paid in cash on the date of
acquisition (“closing”). The Purchase Price includes commission to finders.
Sellers will enter into Commission Agreement with Anna Krimshtein and pay the
commission to Anna Krimshtein out of the Purchase Price. Anna Krimshtein will be
responsible for paying all of the finders involved in this transaction. After
closing, 210,000 shares of FDVE will be issued to Sellers. Such shares will have
piggy back registration rights and FDVE will provide a Put option for the
holders of 210,000 shares at $1.00 per share. Put option can be exercised for a
period of sixty (60) days and such exercise period will begin one year from the
closing. Acquirers agree not to effectuate reverse stock split of FDVE shares
for 12 months after closing.


--------------------------------------------------------------------------------


 
The 105,000 free trading shares will vest to Huaqin Zhou when this transaction
is closed. 1,650,000 shares are restricted shares, which will have proper
endorsement with medallion signature notarized, and will be transferred to an
independent third party and such third party will hold the shares for 90 days
and will subsequently transfer the shares to the Acquirers. 670,530 restricted
shares will vest to Xiaojin Wang, and 979,470 restricted shares will vest to
Huakang Zhou.


1.
CONSULTING AGREEMENT; NON-COMPETE. At closing, Sellers will NOT be required to
enter into consulting agreements nor be subject to a Non-Compete clause.



2.
PREPARATION OF DEFINITIVE AGREEMENTS. The parties will negotiate the terms and
begin preparation of the Definitive Agreements that will govern the Acquirers’
proposed acquisition of the capital stock. To the extent appropriate for
transactions of this type and size, the Definitive Agreements will contain
customary representations, warranties, covenants, indemnities and other
agreements of the parties, including but not limited to: (1) representations and
warranties related to each party’s power and authority to enter into the
Definitive Agreements and perform its obligations thereunder; (2) representation
and warranty by Sellers that the accounts receivable plus cash, less accounts
payable, of FDVE will be equal to or greater than $0.00 on the day prior to
closing; (3) ownership and title to the 1,755,000 shares of the capital stock of
FDVE (and that such interest will be conveyed free and clear of all
encumbrances); (4) various representations and warranties concerning FDVE and
Acquirers such as due organization, good standing, the absence of violation of
other agreements and laws, the accuracy of financial information being relied
upon, and other matters customary for transactions of this sort; (5) indemnities
from Sellers in favor of Acquirers against all claims and liabilities with
respect to breach of such representations and warranties concerning their
ownership interest in the capital stock of FDVE in favor of Acquirers against
all claims and liabilities with respect to breach of such representations and
warranties; (6) indemnities from Sellers in favor of Acquirers for environmental
liability, as appropriate, caused prior to the date of closing and an indemnity
from Acquirers in favor of Sellers for environmental liability caused after the
date of closing; and (7) indemnities from Acquirers in favor of Sellers against
all claims and liabilities with respect to breach of Acquirers’ representations
and warranties



The Definitive Agreements are expected to include, without limitation: (1) a
purchase and sale agreement to govern Acquirers’ acquisition of the 1,650,000
shares of capital stock; (2) a consent by Acquirers, acknowledged by its
assigns, if any, that the Company’s remaining shares, in their entirety will not
be diluted for a period of 1 (one) year after the completion of a business
combination, and (3) any other agreements necessary or desirable in connection
with any of the foregoing arrangements or any transaction contemplated herein.


--------------------------------------------------------------------------------





3.
CONDITIONS PRECEDENT TO THE CLOSING OF PROPOSED ACQUISITION. The Definitive
Agreements shall include customary conditions precedent generally applicable to
an acquisition of the nature and size of the transactions contemplated by this
Letter, each of which must be satisfied prior to the consummation of the
transactions contemplated thereby. In general, the closing of the proposed
acquisition and the obligations of each party under the Definitive Agreements
will be subject to the satisfaction of the conditions precedent, which shall
include but not be limited to:




 
a.
Satisfactory Results of Due Diligence. The satisfactory completion of due
diligence investigation and acquisition audit by Acquirers (as provided in
paragraph 5) showing that the assets of FDVE and any actual or contingent
liabilities against those assets, and the prospective business operations by
Acquirers of FDVE’s business are substantially the same as currently understood
by Acquirers as of the date of this Letter (determined without regard to any
documents which FDVE or any party may have previously delivered to Acquirers).




 
b.
Compliance. Satisfactory determination that the acquisition and prospective
business operations by Acquirers of FDVE’s business will comply with all
applicable laws and regulations, including antitrust and competition laws.




 
c.
Consents and Approvals. The approval and consent of the Definitive Agreements by
the respective Boards of FDVE and Acquirers and the receipt of the consents and
approvals from all governmental entities, utility providers, railways, material
vendors, lenders, landlords, customers, and other parties which are necessary or
appropriate to the acquisition of 1,755,000 shares of the capital stock and for
the prospective business operation by Acquirers, and the receipt of all
necessary governmental approvals including the expiration or termination of all
required waiting periods.




 
d.
Absence of Material Litigation or Adverse Change. There must be no pending or
threatened material claims or litigation involving FDVE, and no material adverse
change in the business prospects of Acquirers operating FDVE’s business.




 
e.
Delivery of Legal Opinions. Customary legal opinions must be delivered, the
content of which shall be mutually agreed upon.




 
f.
Acknowledgement and Understanding of Fees. Acquirers and Sellers agree and
acknowledge that the Sellers will not be liable for any fees related to this
transaction other than to Anna Krimshtein.




 
g.
Sale of free trading shares. The transfer of 105,000 free trading shares from
Cynthia Davis, Gwen Carden, Lisa Rhoades and BFP Texas, Ltd. to Huaqin Zhou is a
condition to closing.




 
h.
Closing. Closing, as contemplated in the LOI, shall occur as soon as the
Acquirers’ audit is completed, but no later than June 30, 2007, unless otherwise
agreed by the parties hereto.





--------------------------------------------------------------------------------



PART TWO: AGREEMENTS OF THE PARTIES REGARDING THE PROCEDURES FOR NEGOTIATION AND
PREPARATION OF THE DEFINITIVE AGREEMENTS.
In consideration of the costs to be borne by each party in pursuing the
acquisition and sale contemplated by this Letter and in consideration of the
mutual undertakings by the parties as to the matters described in this Letter,
upon execution of counterparts of this Letter by each party, the following
paragraphs 5 through 10 will constitute legally binding and enforceable
agreements of the parties regarding the procedures for the negotiation and
preparation of the Definitive Agreements.


5.
DUE DILIGENCE. From the date of acceptance by the parties of the terms of this
Letter, until the negotiations are terminated as provided in paragraph 9 of this
Letter, FDVE will give Acquirers and Acquirers’ management personnel, legal
counsel, accountants, and technical and financial advisors, full access and
opportunity to inspect, investigate and audit the books, records, contracts, and
other documents of FDVE as it relates to FDVE’s business and all of FDVE’s
assets and liabilities (actual or contingent), including, without limitation,
inspecting FDVE’s property and conducting additional environmental inspections
of property and reviewing financial records, contracts, operating plans, and
other business records, for the purposes of evaluating issues related to the
operation of FDVE’s business. FDVE further agrees to provide Acquirers with such
additional information as may be reasonably requested pertaining to FDVE’s
business and assets to the extent reasonably necessary to complete the
Definitive Agreements.



6.
CONFIDENTIALITY. By their signature below, each party agrees to keep in strict
confidence all information regarding the terms of the proposed acquisition of
the capital stock, except to the extent Acquirers must disclose information to
lenders and equity partners to obtain necessary debt and equity financing. If
this proposal is terminated as provided in paragraph 9, each party upon request
will promptly return to the other party all documents, contracts, records, or
other information received by it that disclose or embody confidential
information of the other party. Acquirers agree to keep all material and
information provided to it, under paragraph five above, confidential and to
promptly return the same to FDVE upon termination of this Letter. The provisions
of this paragraph shall survive termination of the agreements set forth in
paragraphs 5 - 10.



7.
PUBLIC DISCLOSURE. No party will make any public disclosure or issue any press
releases pertaining to the existence of this Letter or to the proposed
acquisition and sale between the parties without having first obtained the
consent of the other parties, except for communications with employees,
customers, suppliers, governmental agencies, and other groups as may be legally
required or necessary or appropriate (i.e., any securities filings or notices),
and which are not inconsistent with the prompt consummation of the transactions
contemplated in this Letter. Both Acquirer and Sellers agree that a public
disclosure by news releases and/or 8K should be filed with the SEC after the
Definitive Purchase Agreement is signed, and the deposit mentioned below in
paragraph 10 is non refundable. The provisions of this paragraph shall survive
termination of the agreements set forth in paragraphs 5-10.



8.
DISCLAIMER OF LIABILITIES. Except for breach of any confidentiality provisions
hereof, no party to this Letter shall have any liability to any other party for
any liabilities, losses, damages (whether special, incidental or consequential),
costs, or expenses incurred by the party in the event the negotiations among the
parties are terminated as provided in paragraph 9. Except to the extent
otherwise provided in any Definitive Agreement entered into by the parties, each
party shall be solely responsible for its own expenses, legal fees and
consulting fees related to the negotiations described in this Letter, whether or
not any of the transactions contemplated in this Letter are consummated.


--------------------------------------------------------------------------------





9.
TERMINATION. Except for the provisions set forth in paragraphs 5 - 10 of Part
Two, each party hereby reaffirms its intention that this Letter as a whole, and
paragraphs 1 - 4 in particular, are not intended to constitute, and shall not
constitute, a legal and binding obligation, contract or agreement between any of
the parties, and are not intended to be relied upon by any party as constituting
such. Accordingly, the parties agree that any party to this Letter may
unilaterally withdraw from negotiation or dealing at any time for any or no
reason at the withdrawing party’s sole discretion by notifying the other party
of the withdrawal in writing. If any party withdraws from dealing or negotiation
prior to June 15, 2007, or fails to negotiate in good faith, or if each party
hereto has not entered into the Definitive Purchase Agreement by June 15, 2007,
then any obligation to negotiate and prepare the Definitive Agreements or
otherwise deal with any other party to this Letter, and the agreements of the
parties set forth in paragraphs 5 - 10 shall immediately terminate. It is
agreed, however, that the terms of any Purchase Agreement or other Definitive
Agreements entered into by the parties’ controls over the right to withdraw from
dealing or negotiations in this paragraph.



10.
ACQUIRERS EXCLUSIVE OPPORTUNITY; DEPOSIT. Sellers agree that neither they nor
any of their affiliates will pursue, solicit or discuss any opportunities for
any party other than Acquirers to acquire or otherwise control the capital stock
of FDVE until this Letter is terminated by Acquirers or mutually by Acquirers
and Sellers or any of the events in paragraph 9 do not occur by the dates stated
and Sellers notify Acquirers in writing that they are pursuing other buyers for
the capital stock. In consideration for this exclusive opportunity, Acquirers
will pay to H. Alexander Yount, Jr. a $50,000.00 deposit upon the execution by
them of this Letter, such deposit to be held in escrow by Buyer’s counsel, Anna
Krimshtein, as Attorney. The deposit will become non-refundable after June 15,
2007 and will be credited towards the purchase price of $600,000 at Closing.
However, in the event the transaction contemplated in this Letter shall fail to
be completed due to the actions of the Sellers or if the owners of free trading
shares fail to transfer their shares prior to or simultaneously with closing,
the deposit shall be returned to the Acquirers within 5 business days. This
Agreement may be executed in one or more counterparts, each of which when so
executed shall be deemed an original, but all of which taken together shall
constitute one and the same document. Upon acceptance of the binding provisions
of this Letter (those provisions set forth in paragraphs 5 - 10) by each party,
the parties will negotiate in good faith to prepare and enter into Definitive
Agreements to govern the proposed acquisition and sale, subject to the
termination provisions set forth in paragraph 9.



11.
NOTICES. Addresses for notices due under this agreement:



If to Sellers:
 
Fleurs de Vie, Inc.
Attention: Harold A. Yount, Jr.
206 East Roosevelt Ave.
Boerne, TX
Phone: (830) 249-1679
Telecopy: (830) 249-1260
Email: Fleurs@gvtc.com



--------------------------------------------------------------------------------


with copies to:

David M. Loev
6300 West Loop South
Suite 280
Bellaire, TX 77401
Phone: (713) 524-4110
Telecopy: (713) 524-4122
Email: dloev@loevlaw.com


If to Acquirers:


Huakang Zhou
18 Kimberly Court
East Hanover, NJ 07936
Phone: (973) 462-8777
Telecopy: (973) 966-8870
Email: dzhou@warnercorp.com


with copies to:


Anna Krimshtein
1000 Lincoln Road, Suite 208
Miami Beach, FL 33139
Phone: (305) 673-0350
Telecopy: (305) 673-0260
Email: anna@wandklaw.com




ACQUIRERS:




/s/ Huaqin Zhou
HUAQIN ZHOU




/s/ Xiaojin Wang
XIAOJIN WANG




/s/ Huakang Zhou
HUAKANG ZHOU






SELLERS:






/s/ Harold A. Yount, Jr.
HAROLD A. YOUNT, JR.


--------------------------------------------------------------------------------





/s/ Brenda P. Yount
BRENDA P. YOUNT




/s/ David M. Loev
DAVID M. LOEV


LOEV CORPORATE FILINGS, INC.

 
/s/ Hannah Loev
By: HANNAH LOEV
Title: President
 

 

--------------------------------------------------------------------------------

